DETAILED ACTION
The following is a Final Office Action in response to communications filed February 22, 2022.  Claims 1, 8, and 13 are amended.  Currently, claims 1–5, 7–10, 12, and 13 are pending.

Response to Amendment/Argument
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  Applicant asserts that the Specification indicates that the claimed “raw metrics data has ‘the advantage of providing an operator with an ability to remotely define metrics that address both programmability and multivender interoperability’”.  Examiner notes, however, that such improvements are not commensurate with the scope of the claims.  More particularly, the claims do not recite any elements associated with programmability or interoperability.  Instead, the independent claims reflect using a static, received definition to determine performance indicators for a single network node without regard to any other network elements, including controllers, other nodes, and terminal devices.  As a result, the claims do not address issues of programmability or interoperability.  Accordingly, Applicant’s remarks are not persuasive, and the rejection of record is maintained below.  
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.  Primarily, Examiner notes that Applicant’s remarks fail to comply with the requirements set forth under 37 CFR 1.111(b), which require that “[t]he reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, 
Although Applicant thoroughly describes the teachings of each cited reference, Applicant does not present any “arguments pointing out the specific distinctions” between the references and claims.  Instead, Applicant asserts, without any supporting argument or rationale, that the Reed reference does not disclose the amended elements, and such assertions amount to no more than a general allegation that the claims define a patentable invention.  Accordingly, Applicant’s remarks are not persuasive, and Examiner directs Applicant to the relevant section below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–5, 7–10, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–5, 7–10, 12, and 13 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “as a response to receiving the request … determining the key performance indicator according to the definition”; and “the key 
The limitation above recites an abstract idea.  More particularly, the limitation above describes a process for determining key performance indicators for a network and, when considered in view of Applicant’s Specification, recites a mathematical concept related to mathematical relationships or calculations because the element utilizes an algorithm to determine the key performance indicator (see e.g., Spec. 41–42).  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 13 recite substantially similar limitations to those presented with respect to claim 1.  As a result, claims 8 and 13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 5 and 10 further recite an abstract idea because the elements further describe the recited mathematical concept.  As a result, claims 5 and 10 also recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include at least one processor, at least one 
As noted above, claims 8 and 13 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 13 further recites a computer readable medium, the computer readable medium, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the additional element amounts to no more than merely using a computer as a tool to perform the recited abstract idea.  As a result, claims 8 and 13 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 5 and 10 do not recite any additional elements beyond those recited with respect to independent claims 1 and 8.  As a result, claims 5 and 10 do not include 
Claims 2–4, 7, 9, and 12 recite additional elements.  When considered in view of the claims as a whole, the interfaces, distributed unit, and node do not integrate the abstract idea into a practical application because the additional elements amount to no more than merely using a computer as a tool to perform the recited abstract idea.  As a result, claims 2–4, 7, 9, and 12 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include at least one processor, at least one memory, an interface, a radio access network controller, and steps for receiving, obtaining, and transmitting.  The additional elements do not amount to significantly more than the abstract idea because the at least one processor, at least one memory, interface, and radio access network controller amount to no more than merely using a computer as a tool to perform the recited abstract idea; and the steps for receiving, obtaining, and transmitting amount to no more than well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As an additional matter, Examiner notes that the recited interface and controller do not perform any functions 
As noted above, claims 8 and 13 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 13 further recites a computer readable medium, the computer readable medium does not integrate the abstract idea into a practical application because the additional element amounts to no more than merely using a computer as a tool to perform the recited abstract idea.  As a result, claims 8 and 13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 5 and 10 do not recite any additional elements beyond those recited with respect to independent claims 1 and 8.  As a result, claims 5 and 10 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Claims 2–4, 7, 9, and 12 recite additional elements.  The interfaces, distributed unit, and node do not amount to significantly more than the abstract idea because the additional elements amount to no more than merely using a computer as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 2–4, 7, 9, and 12 do not include 
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–5, 7–10, 12, and 13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 7–10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez, Jr. et al. (U.S. 2015/0106166) in view of Young et al. (U.S. 2020/0383040), and in further view of Chan et al. (U.S. 2018/0270672) and Reed et al. (U.S. 2009/0075648).
Claims 1, 8, and 13:  Gutierrez discloses an apparatus, comprising: 
at least one processor (See FIG. 10 and paragraphs 103–104); and 
at least one memory including computer program code (See FIG. 10 and paragraphs 103–104); 

receiving a definition for determining a key performance indicator of a cellular communication network based on raw metrics data (See FIG. 1–2 and paragraph 26, wherein KPI definitions are defined with respect to metrics; see also paragraph 66); 
receiving a request for executing an action of determining the key performance indicator according to the definition received (See FIG. 1–2 and paragraph 17, wherein the display enables selection and navigation to the component KPIs and metrics, and wherein KPI selection amounts to a request; see also paragraph 80, wherein QoS information is displayed upon request); 
as a response to receiving the request, obtaining the raw metrics data and determining the key performance indicator according to the definition (See FIG. 1–2 and paragraphs 27–28, wherein metrics are received and KPIs are determined); and 
transmitting the key performance indicator using an interface (See FIG. 2 and paragraph 31, wherein KPI and QoS information is transmitted to a display via control instructions; see also FIG. 7 and paragraph 42, wherein a link interface is disclosed), wherein the definition and the request are received from a controller (See paragraph 42, wherein in input output control unit is disclosed).  Gutierrez does not expressly disclose the remaining claim elements.
Young discloses a radio access network intelligent controller that is a near-real time radio access network intelligent controller (See paragraph 28, wherein a near-real time RAN controller is disclosed); and

Gutierrez discloses a system directed to managing quality of service in a wireless communications network.  Similarly, Young discloses a system directed to managing a communications network.  Each reference discloses a system directed to managing communications networks.  The technique of utilizing a RAN controller and a capacity KPI is applicable to the system of Gutierrez as they both share characteristics and capabilities, namely, they are directed to managing communications networks.
One of ordinary skill in the art would have recognized that applying the known technique of Young would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Young to the teachings of Gutierrez would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate communication network management into similar systems.  Further, applying a RAN controller and capacity KPI to Gutierrez would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved management and more reliable results.  Gutierrez and Young do not expressly disclose the remaining claim elements.
Chan discloses a definition for determining a key performance indicator of a cellular communication network based on raw metrics data configured for network node interoperability (See paragraphs 15 and 21, wherein network performance indicators are 
As disclosed above, Gutierrez discloses a system directed to managing quality of service in a wireless communications network, and Young discloses a system directed to managing a communications network.  Similarly, Chan discloses a system directed to optimizing network adaptations.  Each reference discloses a system directed to managing communications networks.  The technique of utilizing interoperability metrics is applicable to the systems of Gutierrez and Young as they each share characteristics and capabilities; namely, they are directed to managing communications networks.
One of ordinary skill in the art would have recognized that applying the known technique of Chan would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Chan to the teachings of Gutierrez and Young would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate communication network management into similar systems.  Further, applying interoperability metrics to Gutierrez and Young would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved management and more reliable results.  Gutierrez, Young, and Chan do not expressly disclose the remaining claim elements.
Reed discloses the definition comprises one or more mappings between policy parameter naming and performance management parameters within the apparatus associated with an averaging period of an algorithm regarding a time period that a specific measure refers configured to provide feedback on tuning configuration 
As disclosed above, Gutierrez discloses a system directed to managing quality of service in a wireless communications network, Young discloses a system directed to managing a communications network, and Chan discloses a system directed to optimizing network adaptations.  Reed similarly discloses a system directed to optimizing a phone network.  Each reference discloses a system directed to managing communications networks.  The technique of utilizing definitional mappings between policies and performance is applicable to the systems of Gutierrez, Young, and Chan as they each share characteristics and capabilities; namely, they are directed to managing communications networks.
One of ordinary skill in the art would have recognized that applying the known technique of Reed would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Reed to the teachings of Gutierrez, Young, and Chan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate communication network management into similar systems.  Further, applying definitional mappings between policies and performance to Gutierrez, Young, and Chan would have been recognized by those of ordinary skill in 
With respect to claim 13, Gutierrez further discloses a computer readable medium (See FIG. 10 and paragraphs 103–104).
Claims 2 and 12:  Gutierrez does not expressly disclose the elements of claim 2.
Young discloses wherein the interface comprises an E2 interface (See FIG. 3C and paragraph 40).
One of ordinary skill in the art would have recognized that applying the known technique of Young would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 3:  Gutierrez does not expressly disclose the elements of claim 3.
Young discloses wherein the interface comprises an X2 interface (See paragraph 20).
One of ordinary skill in the art would have recognized that applying the known technique of Young would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 4 and 9:  Gutierrez discloses the apparatus according to claim 1, wherein the raw metrics data is generated by a distributed device (See FIG. 1 and paragraph 72, wherein metrics are obtained from distributed communication devices).  Gutierrez does not expressly disclose a distributed unit, as recited within the context of Applicant’s Specification.
Young more expressly discloses distributed units (See paragraphs 20 and 28).

Claims 5 and 10:  Gutierrez discloses the apparatus according to claim 1, wherein the definition comprises an algorithm to be used for determining the key performance indicator (See paragraphs 72–73, wherein KPIs are transformed into a rating using a formulaic process; see also paragraphs 55 and 70, wherein KPIs are computed).
Claim 7:  Gutierrez does not expressly disclose the elements of claim 7.
Young discloses wherein the apparatus comprises a radio access network node (See paragraphs 21 and 28, wherein a gNB node is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Young would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623